 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    ESTATE OF CARMEN MENDEZ, et al.,               Case No. 1:18-cv-01677-LJO-BAM
10                      Plaintiffs,                  ORDER RE STIPULATION SETTING
                                                     SETTLEMENT CONFERENCE
11           v.
                                                     (Doc. No. 18)
12    CITY OF CERES, et al.,
                                                     Date:           October 8, 2019
13                      Defendants.                  Time:           9:00 a.m.
                                                     Courtroom:      25
14                                                   Judge:          Hon. Kendall J. Newman
15
                                                     PERSONAL APPEARANCES REQUIRED
16

17

18          Pursuant to the parties’ stipulation, this matter is HEREBY SET for a SETTLEMENT
19   CONFERENCE before Magistrate Judge Kendall J. Newman on October 8, 2019 at 9:00 AM in
20   Courtroom 25 at the U.S. District Court, 501 I Street, Sacramento, California 95814. Unless
21   otherwise permitted in advance by the Court, the attorneys who will try the case shall appear at
22   the Settlement Conference with the parties and the person or persons having full authority to
23   negotiate and settle the case on any terms at the conference. Magistrate Judge Newman will issue
24   an order addressing the substance of any settlement conference statement.
     IT IS SO ORDERED.
25

26      Dated:    July 8, 2019                              /s/ Barbara   A. McAuliffe          _
27                                                    UNITED STATES MAGISTRATE JUDGE

28
                                                     1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     2
